PER CURIAM:
This claim was submitted for decision on a written stipulation based upon the following facts.
*120Claimant is the subrogee of Charles R. Hart, who is the owner of a 1982 Lincoln Town Car. On or about August 24, 1983, respondent was spray painting inside its Cabell County maintenance garage with the front garage doors open. Claimant’s insured’s automobile, which was parked in an assigned parking place outside respondent’s garage, was damaged by being sprayed with paint. Claimant’s insured’s automobile was damaged in the amount of $644.25, which amount claimant paid to its insured. This damage was due to the negligence of respondent.
In view of the foregoing, the Court makes an award in the amount stipulated.
Award of $644.25.